Citation Nr: 9935822	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  99-09 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the cervical spine, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from September 1961 to 
September 1965.

The instant appeal arose from a November 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for an 
increased rating for traumatic arthritis of the cervical 
spine.  The veteran appeared at a Video Conference hearing 
before the undersigned member of the Board of Veterans' 
Appeals (Board) in November 1998.


FINDING OF FACT

The appellant's service-connected traumatic arthritis of the 
cervical spine is currently manifested by tenderness on deep 
palpation at C5, limitation of motion with pain to a moderate 
degree, degenerative changes on X-rays, no postural 
abnormalities, no fixed deformities, no spasms, and no 
neurological abnormalities on clinical examination.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for the service-
connected traumatic arthritis of the cervical spine have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5010-5290 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  That is, he has presented a claim 
which is plausible.  38 U.S.C.A. § 5107(a) (West 1991); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A VA examination was performed pursuant to the appellant's 
claim for benefits.  Also, all available service medical 
records and VA treatment records have been obtained.  He has 
not asserted and there is nothing in the record that shows 
that there are missing, relevant records.  For these reasons, 
the Board finds that VA's duty to assist the appellant, 
38 U.S.C.A. § 5107(a) (West 1991), has been discharged.  
Furthermore, the undersigned finds that this case has been 
adequately developed for appellate purposes.  A disposition 
on the merits is now in order.

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service medical records reveal that in 1964 the veteran 
sustained an injury to the neck as a result of a motor 
vehicle accident.  In 1965 he sustained a whiplash injury to 
the neck in another accident.  Service connection for 
traumatic arthritis of the cervical spine was granted in a 
January 1980 rating decision, and a 10 percent disability 
evaluation was assigned.  That disability evaluation has been 
confirmed and continued to the present time.

The veteran filed the present claim for benefits in March 
1998.  He reported that his neck pain had increased and that 
the range of motion in his neck had decreased.  He also 
reported pain going down the back, shoulders, and arms.  The 
veteran indicated that his treatment was received at the VA 
Medical Center (MC) in Bay Pines, Florida.  All outpatient 
treatment records from September 1980 to March 1998 were 
associated with the claims folder.  The Board notes that 
there are no records pertinent to the claim dated from August 
1985 to February 1998.

March 1998 VA treatment records show that the veteran 
complained of pain in the neck and shoulders and a cold 
sensation in the hands.  The veteran reported pain as a 7 or 
8 on a scale of 10 in the morning which gradually decreased 
as the day progressed.  The assessment included 
osteoarthritis of the cervical spine, and Salsalate was 
prescribed.

The veteran underwent a VA examination in March 1999.  He 
complained of pain, weakness, stiffness, fatigability, and 
lack of endurance in the cervical spine.  He stated that 
taking Salsalate 2 to 3 times a day improved his symptoms.  
The veteran reported 2 to 3 moderate flare-ups per day which 
lasted 30 to 60 minutes and resulted in 40 percent additional 
functional impairment, according to the veteran.  A 
precipitating factor was moving the neck in the morning, and 
rest and medication were noted as alleviating factors.  No 
prosthetics, including a cane, were needed.

There was no history of neck surgery.  The veteran worked 
manufacturing windows and reported that his job and his 
activities of daily living were 40 percent affected by the 
neck problems. He touched the wall with the back of his head 
with difficulty when his heels were against the wall.  
Moderate tenderness to deep palpation was noted at C5.

Range of motion of the cervical spine was flexion 0 to 30; 
extension 0 to 20; right lateral flexion 0 to 30; left 
lateral flexion 0 to 20; rotation to the right 0 to 30; and 
rotation to the left 0 to 20.  The veteran reported pain with 
all movement which was worse with left lateral flexion and 
rotation to the left.  Pain on movement was noted beginning 
at 20 degrees left lateral flexion and continuing to 30 
degrees left lateral flexion.  The examiner noted that pain, 
fatigue, weakness, and lack of endurance following repetitive 
use or during flare-ups produced an additional limitation of 
motion estimated as 30 percent.  Pain had the major 
functional impact.

There were no postural abnormalities or fixed deformities on 
examination, and there were no spasms in the musculature of 
the back.  No neurological abnormalities were found on 
examination.  Deep tendon reflexes were present and equal, 
and sensorium was clear.  Degenerative joint disease of the 
cervical spine was diagnosed.

During his personal hearing the veteran reported pain in the 
neck at night, stiffness in the morning, and weakness and 
fatigability.  The veteran reported that he worked as a 
supervisor at a window manufacturing plant.  He indicated 
that he had held that position for 6 years and that his 
supervisor permitted him to rest several times a day doing 
desk work.  He stated that he occasionally worked on the 
assembly line if someone called in sick, for example.  The 
veteran reported that the only time he lost from his work was 
time he took off to come to VA for appointments; however, he 
also stated that he missed 1 1/2 days of work several weeks 
previously due to pain in the neck and shoulders.  He stated 
that he had a Cortisone shot several months earlier.  He also 
reported an occasional tingling sensation, loss of grip, and 
spasms 2 to 3 times a day, at most.

The appellant's cervical spine disorder is currently 
evaluated as 10 percent disabling under Diagnostic Code 5010-
5290 for traumatic arthritis rated as limitation of motion of 
the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5010 
(1999).  Diagnostic Code 5290 provides a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 30 percent rating for 
severe limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (1999).

The Board finds that the evidence supports a 20 percent 
rating for the veteran's service-connected traumatic 
arthritis of the cervical spine based on limitation of motion 
with pain under Diagnostic Code 5290 and 38 C.F.R. §§ 4.40, 
4.45.  38 C.F.R. § 4.40 requires the consideration of  
"functional loss" "due to pain", and 38 C.F.R. § 4.45 
directs the consideration of "[p]ain on movement, swelling, 
deformity, or atrophy on disuse" in addition to 
"[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing", 
incoordination, and excess fatigability.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The evidence of record shows that the veteran's primary 
complaint is of pain and that he requires medication to 
relieve his symptoms.  Moreover, the 1999 VA examiner 
specifically found limitation of function due to pain.  While 
the examination report reveals some range of motion with less 
pain, the veteran's limitation of motion due to pain more 
closely resembles moderate limitation of motion of the 
cervical spine.  38 C.F.R. §§ 4.40, 4,45, 4.71a, Diagnostic 
Code 5290 (1999).

The Board does not find that the next higher, 30 percent, 
evaluation is warranted under Diagnostic Code 5290 as it 
appears from the veteran's statements that he has been able 
to maintain employment as a supervisor for a window 
manufacturing plant without significant time lost from work 
despite his service-connected traumatic arthritis of the 
cervical spine.  Also, the medical evidence of record does 
not reveal significant complaint, treatment, or diagnosis for 
his traumatic arthritis of the cervical spine in recent 
years.  In addition, the medical evidence of record does not 
show a severe degree of limitation of motion, even 
considering his complaints of pain, which would warrant a 30 
percent evaluation under Diagnostic Code 5290 with 
consideration of 38 C.F.R. §§ 4.40. 4.45.  The recent VA 
examination revealed postural abnormalities, no fixed 
deformity, no use of prosthetics, no muscle spasms, and no 
neurological abnormalities.

The Board has considered the application of other Diagnostic 
Codes; however, there are no other Diagnostic Codes which 
would seem to be applicable to the facts of this case.  


ORDER

An increased rating for traumatic arthritis of the cervical 
spine is granted, to 20 percent, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

